NO. 07-07-0338-CR

                                IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                 SEPTEMBER 28, 2007
                           ______________________________

                          NICOLAS CONTRERAS, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE
                         _________________________________

               FROM THE 121ST DISTRICT COURT OF TERRY COUNTY;

                  NO. 5580; HONORABLE KELLY G. MOORE, JUDGE
                        _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                 ON MOTION TO DISMISS


       Pending before this Court is appellant’s motion to dismiss his appeal. Appellant and his

attorney both have signed the document stating that appellant withdraws his appeal. Tex. R. App.

P. 42.2(a). No decision of this Court having been delivered to date, we grant the motion.

Accordingly, the appeal is dismissed. No motion for rehearing will be entertained and our

mandate will issue forthwith.


                                                   Mackey K. Hancock
                                                       Justice

Do not publish.